Exhibit 2.1 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is made as of the 17th day of June, 2009 AMONG: DecisionPoint SYSTEMS, INC. (formerly known as Canusa Capital Corp.), a corporation formed pursuant to the laws of the State of Delaware and having an office for business located at 19655 Descartes, Foothill Ranch, CA 92610 (“DecisionPoint”) AND: DecisionPoint ACQUISITION, INC., a corporation formed pursuant to the laws of the State of Delaware and a wholly owned subsidiary of DecisionPoint (the "Acquirer") AND: DecisionPoint SYSTEMS HOLDING, INC., a corporation formed pursuant to the laws of the State of California and having an office for business located at 4 Century Drive, Parsippany, NJ 07054 ("DecisionPoint Systems") WHEREAS: A.DecisionPoint Systems is a California corporation which specializes in the integration of enterprise mobility and RFID systems in the supply chain.DecisionPoint Systems also acts as a value added reseller and systems integrator serving the U.S. automatic identification and data capture marketplace. B.The DecisionPoint Systems shareholder owns an aggregate of 10,000 DecisionPoint Systems Shares, being 100% of the presently issued and outstanding DecisionPoint Systems Shares; C.DecisionPoint is a reporting company whose common stock is quoted on the OTC Bulletin Board and which has been primarily engaged in the acquisition and exploration of mining properties; and D.The respective Boards of Directors of DecisionPoint, DecisionPoint Systems and the Acquirer deem it advisable and in the best interests of DecisionPoint, DecisionPoint Systems and the Acquirer that the Acquirer merge with and into DecisionPoint Systems (the "Merger") pursuant to this Agreement and the Certificates of Merger, and the applicable provisions of the laws of the States of California and Delaware. NOW THEREFORE, WITNESSETH THAT in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE 1 DEFINITIONS AND INTERPRETATION Definitions 1.1 In this Agreement the following terms will have the following meanings: 2 (a) “Acquisition Shares” means the 20,000,000 DecisionPoint Common Shares, which shares are to be issued and delivered to the DecisionPoint Systems Shareholders at Closing pursuant to the terms of the Merger, it being understood that DecisionPoint declared the Stock Dividend, whereby each DecisionPoint shareholder of record on June 17, 2009 will receive seven (7) shares for every one (1) share of DecisionPoint common stock which they own; (b) “Agreement” means this agreement and plan of merger among DecisionPoint, the Acquirer, and DecisionPoint Systems; (c) “DecisionPoint Business” means all aspects of any business conducted by DecisionPoint and its subsidiaries; (d) “DecisionPoint Common Shares” means the shares of common stock, par value $0.001, in the capital of DecisionPoint; (e) “DecisionPoint Financial Statements” means, collectively, the audited financial statements of DecisionPoint for the two fiscal years ended April 31, 2008 and 2007, and the unaudited financial statements of DecisionPoint for the period ending January 31, 2009; (f) “CGCL” means the California General Corporation Law; (g) “Closing” means the completion, on the Closing Date, of the transactions contemplated hereby in accordance with Article 9 hereof; (h) “Closing Date” means the day on which all conditions precedent to the completion of the transaction as contemplated hereby have been satisfied or waived; (i) “Commission” means the Securities and Exchange Commission; (j) DecisionPoint Systems Accounts Receivable” means all accounts receivable and other amounts owing to DecisionPoint Systems; (k) “DecisionPoint Systems Assets” means all the property and assets of the DecisionPoint Systems Business of every kind and description wherever situated including, without limitation, DecisionPoint Systems Inventory, DecisionPoint Systems Material Contracts, DecisionPoint Systems Accounts Receivable, DecisionPoint Systems Cash, DecisionPoint Systems Intangible Assets and DecisionPoint Systems Goodwill, and all credit cards, charge cards and banking cards issued to DecisionPoint Systems; (l) “DecisionPoint Systems Business” means all aspects of the business conducted by DecisionPoint Systems and its subsidiaries; (m) “DecisionPoint Systems Cash” means all cash on hand or on deposit to the credit of DecisionPoint Systems on the Closing Date; (n) “DecisionPoint Systems Financial Statements” means collectively, the audited financial statements of DecisionPoint Systems for the fiscal years ending December 31, 2008 and December 31, 2007, and the unaudited financial statements of DecisionPoint Systems as of March 31, 2009, which shall be delivered at Closing, all of which will be prepared in accordance with United States generally accepted accounting principles and the requirements of Regulation S-X as promulgated by the Commission; 2 (o) “DecisionPoint Systems Goodwill” means the goodwill of the DecisionPoint Systems Business together with the exclusive right of DecisionPoint Systems to represent itself as carrying on the DecisionPoint Systems Business in succession of DecisionPoint Systems subject to the terms hereof, and the right to use any words indicating that the DecisionPoint Systems Business is so carried on including the right to use the name "DecisionPoint Systems” or any variation thereof as part of the name of or in connection with the DecisionPoint Systems Business or any part thereof carried on or to be carried on by DecisionPoint Systems, the right to all corporate, operating and trade names associated with the DecisionPoint Systems Business, or any variations of such names as part of or in connection with the DecisionPoint Systems Business, all telephone listings and telephone advertising contracts, all lists of customers, books and records and other information relating to the DecisionPoint Systems Business, all necessary licenses and authorizations and any other rights used in connection with the DecisionPoint Systems Business; (p) “DecisionPoint Systems Intangible Assets” means all of the intangible assets of DecisionPoint, Systems including, without limitation, DecisionPoint Systems Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and industrial property of DecisionPoint Systems; (q) “DecisionPoint Systems Inventory” means all inventory and supplies of the DecisionPoint Business as of March 31, 2009 as increased or decreased in the ordinary course of business; (r) “DecisionPoint Systems Material Contracts” means the burden and benefit of and the right, title and interest of DecisionPoint Systems in, to and under all trade and non-trade contracts, engagements or commitments, whether written or oral, to which DecisionPoint Systems is entitled in connection with the DecisionPoint Systems Business under which DecisionPoint Systems is obligated to pay or entitled to receive the sum of Ten Thousand Dollars ($10,000) or more annually including, without limitation, any pension plans, profit sharing plans, bonus plans, loan agreements, security agreements, indemnities and guarantees, any agreements with employees, lessees, licensees, managers, accountants, suppliers, agents, distributors, officers, directors, attorneys or others which cannot be terminated without liability on not more than one month's notice; and (s) “DecisionPoint Systems Shares” means all of the issued and outstanding shares of DecisionPoint Systems’ equity stock; (t) “DecisionPoint Systems Shareholders” means all of the holders of the issued and outstanding DecisionPoint Systems Shares; (u) “DGCL” means the Delaware General Corporation Law (v) “Effective Time” means the date of the filing of the appropriate Certificates of Merger in the form required by the States of Delaware and California provided that the Merger shall become effective as provided in the DGCL and the CGCL; (w) “Exchange Act” means the Securities Exchange Act of 1934, as amended; (x) “Merger” means the merger, at the Effective Time, of DecisionPoint Systems and the Acquirer pursuant to this Agreement; (y) “Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or such other place as DecisionPoint and DecisionPoint Systems may mutually agree upon; (z) “Securities Act” means the Securities Act of 1933, as amended; (aa) “SEC Reports” means all forms, reports and documents filed and required to be filed by DecisionPoint with the Commission under the Exchange Act through the date hereof; (bb) “Securities Purchase Agreements” means the series of securities purchase agreements between DecisionPoint and a group of investors, pursuant to which the investors will subscribe for debentures of DecisionPoint; 3 (cc) “Stock Dividend” means the stock dividend declared by the board of directors of DecisionPoint on June 5, 2009, whereby each stockholder of record as of May 31, 2009 will receive seven (7) shares of DecisionPoint common stock for each one (1) share of DecisionPoint common stock which they own; (dd) “Surviving Company” means Acquirer following the merger with DecisionPoint Systems; Any other terms defined within the text of this Agreement will have the meanings so ascribed to them. Captions and Section Numbers 1.2The headings and section references in this Agreement are for convenience of reference only and do not form a part of this Agreement and are not intended to interpret, define or limit the scope, extent or intent of this Agreement or any provision hereof. Section References and Schedules 1.3Any reference to a particular “Article”, “section”, “paragraph”, “clause” or other subdivision is to the particular Article, section, clause or other subdivision of this Agreement and any reference to a Schedule by letter will mean the appropriate Schedule attached to this Agreement and by such reference the appropriate Schedule is incorporated into and made part of this Agreement. Severability of Clauses 1.4If any part of this Agreement is declared or held to be invalid for any reason, such invalidity will not affect the validity of the remainder which will continue in full force and effect and be construed as if this Agreement had been executed without the invalid portion, and it is hereby declared the intention of the parties that this Agreement would have been executed without reference to any portion which may, for any reason, be hereafter declared or held to be invalid. ARTICLE 2 THE MERGER The Merger 2.1At Closing, the Acquirer shall be merged with and into DecisionPoint Systems pursuant to this Agreement and the separate corporate existence of the Acquirer shall cease and DecisionPoint Systems, as it exists from and after the Closing, shall be the Surviving Company. Effect of the Merger 2.2The Merger shall have the effect provided therefore by the DGCL and the CGCL.
